DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.

Claim Objections
Claim(s) 1-3, 6-11, 13-16, 19-33 is/are objected to because of the following informalities:
With respect to claim 1, it is suggested that elements within each claim limitation be separated by a comma, with semicolons used only between each claim limitation.   Claim(s) 2-3, 6, 19, 21-25, which either directly or indirectly depend from claim 1 are objected to for similar reasons.
With respect to claim 7, it is suggested that elements within each claim limitation be separated by a comma, with semicolons used only between each claim 
With respect to claim 14, it is suggested that elements within each claim limitation be separated by a comma, with semicolons used only between each claim limitation.  Claim(s) 15-16 and 30-33, which either directly or indirectly depend from claim 14 are objected to for similar reasons.
With respect to claim 25, “the second discrete structure with metal” should read “the second discrete structure comprising the metal” in order for the claim language to be consistent with the language used in claim 23. 
With respect to claim 28, “the first discrete structure with metal” should read “the first discrete structure comprising the metal” in order for the claim language to be consistent with the language used in claim 26.
With respect to claim 32, “the first discrete structure with metal” should read “the first discrete structure comprising the metal” in order for the claim language to be consistent with the language used in claim 30.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 21, as currently presented the claim requires that “one of the first and second source/drain regions” of the access transistor be elevationally above the first gate of the access transistor.  The specification however does not provide any written description of this claim element.  Specifically, while the specification teaches that the source/drain regions of the access transistor are spaced from one another by a horizontally-extending channel (see ¶[0044] of the specification as published), the specification does not provide any discussion of the channel region of the access transistor extending vertically (i.e. “upwardly from an underlying base (e.g., substrate)”, ¶[0063] of the specification as published) between the upper and lower source/drain regions so that at least one of the first and second source/drain regions is elevationally above the first gate region.   Accordingly, the specification fails to satisfy the written description requirement of 35 U.S.C 112(a) with respect to the claimed feature.
With respect to claim 25, as currently presented the claim requires that a second discrete structure comprising a metal, contacts the first source/drain region of the access transistor.  The specification, however, does not provide any written description of this claim element.  Specifically, while the specification describes that a charge-storage device is coupled to a second source/drain region through and interconnect , the specification fails to adequately describe an integrated assembly that includes a second discrete structure of the interconnect (e.g. 46, Fig. 6) that simultaneously couples the charge-storage device (e.g. 16, Fig. 6) with the second source/drain region (22a) of an access transistor and a first source/drain region (22b) of the access transistor.  Accordingly, the specification fails to satisfy the written description requirement of 35 U.S.C 112(a) with respect to the claimed feature.

Allowable Subject Matter
Claim(s) 1-3, 6-11, 13-16, 19-20, 22-24 and 26-33 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an integrated assembly recited in claim(s) 1, particularly characterized by a protective transistor that includes a gate gating a portion of a length of a semiconductor material of an interconnect that couples a charge-storage device and a source/drain region of an access transistor, with the gate of the protective transistor directly electrically coupled to a gate of the access transistor, 
Regarding claim 7, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an integrated assembly recited in claim(s) 7, particularly characterized by a first switch comprising a protective transistor controlling current flow along an interconnect, the protective transistor comprising a gate directly electrically coupled with a gate of an access transistor, as recited in claim(s) 7, in combination with all other elements of the integrated assembly recited in the claim(s).   The closest prior art of record to Kunikiyo (US 2002/0014649) and Lu et al. (US 2010/0066312) fails to disclose the above noted limitations in combination with all other elements of the claim.  Claim(s) 8-11, 13, 20 and 26-29, which either directly or indirectly depend from claim(s) 7, and which include all of the limitations recited in claim(s) 7, is/are allowed for the similar reasons. 
Regarding claim 14, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an integrated assembly recited in claim(s) 14, particularly characterized by a protective transistor comprising a gate gating a portion of a vertically-extending pillar of a semiconductor material, the gate directly 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/25/2022